Citation Nr: 1519251	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-09 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for service-connected prostate cancer.

2.  Entitlement to an increased rating for prostate cancer, rated as 10 percent disabling from February 1, 2013 to December 17, 2013 and 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2012 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In an August 2012 rating decision, the RO proposed that the rating for the Veteran's prostate cancer be reduced from 100 percent to noncompensably disabling.  A November 2012 rating decision implemented this proposed reduction, effective February 1, 2013.

In a March 2014 rating decision, the RO awarded a 10 percent rating for prostate cancer for the period from February 1, 2013 to December 17, 2013 and a 40 percent beginning on December 17, 2013.  However, inasmuch as a higher rating is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and VBMS paperless files.  A review of the documents in Virtual VA reveals VA treatment records dated through March 2014; such treatment records were considered by the agency of original jurisdiction (AOJ) in the March 2014 supplemental statement of the case.  A review of the documents in VBMS reveals a January 2015 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted. 

As noted in the Introduction, in an August 2012 rating decision, the RO proposed to reduce the rating for the Veteran's service-connected prostate cancer from 100 percent to noncompensably disabling.  This proposed reduction was then implemented in a November 2012 rating decision, effective February 1, 2013.  A November 15, 2012, letter notified the Veteran of this decision along with his rights to appeal (enclosed in a VA Form 4107) if he disagreed with the outcome.  The letter specifically notified the Veteran that a notice of disagreement (NOD) must be filed within one-year.   See 38 C.F.R. § 20.302 (2014). 

In November 2012, the Veteran submitted a written statement indicating his disagreement with the finding by the RO that his prostate cancer had improved and stated that he "feels that [his prostate cancer] still warranted a 100 percent service connected rating."  However, the RO issued a statement of the case (SOC) in February 2013 with respect to the claim for an increased rating for prostate cancer only and did not address the reduction in rating.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Similarly, a March 2014 supplemental statement of the case (SSOC) addressed only a claim for an increased rating for prostate cancer.  Consequently, the issue of the propriety of the rating reduction must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A.  § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.301, 20.302 (2014).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to this matter.

As to the perfected issue of entitlement to an increased rating for prostate cancer, the Board notes that the decision with respect to the rating reduction may directly impact this issue.  Thus, under the circumstances of this case, the Board finds that issue for which an appeal has been perfected are, effectively, inextricably intertwined with the issue of entitlement to restoration of a 100 percent rating for prostate cancer, for which an appeal has not yet been perfected.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Hence, any Board action on the claim for an increased rating for prostate cancer, would be premature at this juncture. 

The Board emphasizes, however, if the Veteran does not perfect an appeal as to the issue of restoration of the 100 percent rating for prostate cancer then the matter of entitlement for an increased rating for prostate cancer remains on appeal, and should be returned to the Board for further appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran an SOC with respect to the matter of entitlement to restoration of a 100 percent rating for the service-connected prostate cancer, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue. 

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected--for this claim, within 60 days of the issuance of the SOC.

2.  The claims file should not be returned to the Board until after the Veteran perfects an appeal as to the above-referenced rating restoration claim, or until the time period for doing so expires, whichever occurs first. 

3.  If the Veteran does not perfect an appeal as to the matter of entitlement to restoration of the 100 percent rating for prostate cancer, then the matter of entitlement to an increased rating for prostate cancer remains on appeal, and should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




